NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID JUAREZ,                                   No.    13-72779

                Petitioner,                     Agency No. A073-123-242

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      David Juarez, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. Our jurisdiction is governed

by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency found Juarez did not establish eligibility for asylum on the basis

of having either soldiers or guerillas attempt to recruit him in El Salvador. We

lack jurisdiction to consider the contention Juarez raises for the first time in his

opening brief that he was or would be persecuted as a member of a particular social

group of children who refused conscription. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (petitioner must exhaust claims in administrative

proceedings below).

      Apart from his social group argument, Juarez does not otherwise challenge

the agency’s reasons for denying his asylum claim. Thus, we deny the petition for

review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     13-72779